Storrs, C. J.
The tenth section of the charter of the defendants, which was granted in 1832, requires that their bank, in addition to the subscription of its permanent capital stock therein before authorized, “shall, at all times, be open for subscriptions to its stock, at the rate of one hundred dol*64lars each share, from the funds of this state, the school fund, or from the funds of any college, ecclesiastical society, school or corporation for charitable purposes within this state; provided that the shares so subscribed shall not be transferable, but may at any time be withdrawn on twelve months’ notice to the directors, and that the shares so subscribed shall never exceed twenty-five per cent, of the shares subscribed by individuals.” -As the subscriptions to the defendants’ bank of the class of stock thus specially provided for, are now less by five shares than the defendants are required by this provision to receive, the plaintiffs, being a charitable association, are plainly entitled to take that number of shares, unless the defendants are exonerated from receiving a subscription therefor, either by the 243d section of the act concerning communities and corporations, (Rev. Stat., tit. 3d,) or by the act of 1855, in relation to banks, (Acts of 1855, ch. 10, p. 10.) In regard to the first, it is obvious, and indeed is not controverted, that that section was intended to apply only to those banks in whose charters there is no special provision requiring them to receive subscriptions other than for what is termed ordinary and permanent stock, and that therefore it does not affect the defendants, by whose charter, granted since that enactment, they were, as has been stated, specially required to receive subscriptions by the state, the school fund, and ecclesiastical, educational, and charitable institutions. The question then, and the only one on which the case has been put in the argument, is, whether the tenth section of the defendants’ charter, which has been recited, is superseded or modified by the act of 1855. That act requires that “all banks and banking associations organized under the act of 1852, authorizing the business of banking in this state,” shall, in addition to their permanent stock, be open to subscriptions from the funds of this state, the school fund, and the institutions which we have before mentioned; declares that the stock so subscribed shall not be transferable, and may be withdrawn on twelve months’ notice to the bank; and provides that such additional subscriptions shall in no case exceed ten per cent, of the amount of the capital stock of *65any bank or banking association actually paid in. We are of the opinion that this act ought not- to be held applicable to any other banking institutions than those which had been organized under the act of 1852, therein mentioned, and that therefore the plaintiffs are not absolved by it from receiving subscriptions to the privileged stock mentioned in the 10th section of their charter, to the full amount required by that section. The act is very ambiguously expressed in regard to the kind of banking institutions to which it refers, and its language is susceptible, without violence, of being applied not only to such of those institutions as were formed under the act of 1852, but also to those which, like that of the defendants, were created by special charters, if there was any satisfactory evidence to show that the latter were intended to be embraced by it. In the absence, however, of any such evidence, and there is none before us excepting that which is derived from the most vague conjecture, we think that the operation of the act should be confined to the former of those institutions, which are clearly embraced by it. We are confirmed in this construction by other considerations which have a more direct bearing on the question. The time and occasion of passing this act strongly indicate that it was called forth by the legislation of the same session in regard to the banks which had been organized under the general banking law of 1852, and that it was therefore designed to apply only to those banks. A law had just been enacted, prohibiting the organization or establishment of any new banking association under the provisions of that general law, but providing that those which had been organized, and were in operation under it, should, on their compliance with certain prescribed conditions, continue to be incorporations for the purposes for which they were established, as if they had been severally established by special charters from the legislature. It was morally certain that those associations would comply with those conditions, and avail themselves of the benefit of this act, as it would place them in a much more eligible situation than the general banking law. But, however that might be, the législature evidently deemed it just to *66subject all the banks which had been formed under that general law, to the same burden of receiving privileged subscriptions to their stock, to a certain extent, from the funds of the state and school fund, and of certain institutions, by which the general welfare of the state was especially promoted, as had been imposed upon the banks which had been incorporated by special charters, but to which banks formed under the general banking law had not been subjected. It was for the purpose of thus onerating those banks only which were then free from that burthen, that the law now in question appears to have been passed. It was required for no others, unless, without any historical or other evidence, we assume that it was the further design of the legislature to relieve them, in regard to such subscriptions, from some of their express charter obligations. As those obligations formed the consideration for the privileges which their charters conferred, we do not feel at liberty to put such a construction upon an act which does not appear to have been passed with any reference to them, as to supersede or vary those obligations. It is sufficient for us that it is doubtful, from the act in question, whether it was designed to embrace the specially chartered banks, and that nothing has been presented to us to remove that doubt. It may be added, that the construction we have adopted is critically more in accordance than any other, with the mode of expression used in the first sentence of this act, to designate the institutions to which it was designed to relate, although even a different punctuation would, perhaps, have evinced a different intention. It is true, as suggested by the plaintiffs, that the meaning given by us to that sentence, renders it apparently tautological; that, however, is not a decisive objection, and ought not, in our opinion, to outweigh the considerations which have been mentioned.
We advise a decree in favor of the plaintiffs.
In this opinion the other judges concurred.
Decree for petitioners advised.